Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election in the response filed on December 27, 2021 of Group I and Species 38 is acknowledged.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-13, 16-22, 24-30, and 33 are allowed.
Claim 1 recites, “A deposition mechanism configured for producing a three-dimensional object on a build platform using a resin in a layer-by-layer technique, with a build area defined adjacent to the build platform, the deposition mechanism comprising: a carriage configured for movement through the build area; a supply of the resin in flowable form mounted on the carriage; a roller in communication with the supply of the resin and rotatably mounted on the carriage; and an exposure device mounted on the carriage and configured for emitting electromagnetic waves, wherein the exposure device is configured for emitting the electromagnetic waves to a first exposure site located adjacent to the roller within the supply of the resin, to at least partially solidify a layer of the resin, wherein the roller is configured for rotating to carry the layer of the resin to an application site within the build area for application to produce the three-dimensional object as the carriage passes through the build area, and wherein the exposure device is further configured for emitting the electromagnetic waves to a 
Claim 17 recites, “A deposition mechanism configured for producing a three-dimensional object on a build platform using a resin in a layer-by-layer technique, with a build area defined adjacent to the build platform, the deposition mechanism comprising: a carriage configured for movement through the build area; a supply of the resin in flowable form mounted on the carriage; a primary roller in communication with the supply of the resin and rotatably mounted on the carriage; a secondary roller rotatably mounted at least partially within the supply of the resin, such that a space is defined between the primary roller and the secondary roller; and an exposure device mounted on the carriage and configured for emitting electromagnetic waves, wherein the exposure device is configured for emitting the electromagnetic waves to a first exposure site located within the supply of the resin and within the space between the primary and secondary rollers, to at least partially solidify a layer of the resin, such that the space between the primary and secondary rollers defines a thickness of the layer, wherein the primary roller is configured for rotating to carry the layer of the resin to an application site within the build area for application to produce the three-dimensional object as the carriage passes through the build area, and wherein the exposure device is further configured for emitting the electromagnetic waves to a second exposure site within the build area to apply the layer to produce the three-dimensional object.”
Claims 1 and 17 recite a first exposure site within the supply of the resin for partially solidifying the resin, and a second exposure site to apply the resin to the object. 
Yasukochi (US 2012/0045617; US 2016/03111631), Melde (US 2014/0268077), Aoto (US 2020/0298440), Buller (US 2018/0141126), and Stelter (US 2019/0022937) teach a build material collected on a roller or drum that is irradiated to produce the object, but do not teach or suggest a first exposure site. The available prior art does not provide a rational to modify one of these references to have a first exposure site and the recited components associated with the first exposure site.
References such as Batchelder (US 2017/0192377) teach selectively irradiating a build material to attach the build material to the roller or drum to produce the object, but a second exposure site is not needed. The available prior art does not provide a rational to modify one of these references to have a second exposure site and the recited components associated with the second exposure site.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
A provisional rejection on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 19 of copending Application No. 17/403,410 is not being made because the present application is being allowed and was filed earlier than Application No. 17/403,410.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ji (US 2021/0187829) is not prior art, but includes some similar teachings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726